              Case 2:20-cv-00011-LGW-BWC Document 115 Filed 05/15/20 Page 1 of 2


                                                                             U.S. DISTRICT C0URT
                                                                                             niv


                                                                              '■'"O u,n P ra 2= 38
                                    t|ie ^onlliieni Idi^ctnct ot <$eorsia
                                           PrtttuBiUiitit

              DONJON-SMIT, LLC,

                             Plaintiff,                                    CIVIL ACTION NO:. 2:20-cv-011



                     V.



              ADMIRAL KARL L. SCHULTZ; CAPTAIN
              JOHN W. REED; COMMANDER NORM C.
              WITT; and COMMANDER MATTHEW J.
              BAER, in their individual capacity, and in
              their official capacity as Officers of the
              United States Coast Guard,

                             Defendants.



                                                           ORDER


                    Before the Court is Plaintiff s Motion for Leave to File

              Second Amended Verified Complaint, Writ of Mandamus,                          and Request

              for Injunctive Relief.            Dkt. No. 108.         Upon review, the Court

              GRANTS Plaintiff s Motion and DIRECTS the Clerk of Court to


              enter Plaintiff s proposed Second Amended Complaint on the

              docket and record of this case.                 Dkt.   No.    108-1.    Because

              Defendants' pending motions to dismiss, dkt. nos.                       93,    94, were

              directed at Plaintiffs prior complaint,                      Defendants' motions to

              dismiss are DENIED as moot.                  Defendants will have 14 days from

              the date of this Order to renew the arguments raised in their




A0 72A
(Rev. 8/82)
               Case 2:20-cv-00011-LGW-BWC Document 115 Filed 05/15/20 Page 2 of 2



              as any new arguments, or otherwise respond to the Second Amended

              Complaint.^

                      SO ORDERED, this    ^day of                           , 2020.



                                                ilSA GODBEY WOOD, JUDGE
                                               SD STATES DISTRICT COURT
                                            JTHERN DISTRICT OF GEORGIA




              1  As explained in the Magistrate Judge's April 10, 2020 Order, the
              parties are not required to serve initial disclosures or respond to any
              discovery requests until the Court either: (a) rules on Defendants'
              pending Motion to Stay; or (b) enters a scheduling order. Dkt. No. 97,
              p. 2.




AO 72A
(Rev. 8/82)
